UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                      )
UNITED STATES OF AMERICA,             )
                                      )
              Plaintiff,              )
                                      )
      v.                              )             Civil Action No. 04-0798 (PLF)
                                      )
ALL ASSETS HELD AT BANK JULIUS, )
Baer & Company, Ltd., Guernsey        )
Branch, account number 121128, in the )
Name of Pavlo Lazarenko et al.,       )
                                      )
              Defendants In Rem.      )
____________________________________)


                                            ORDER

              For the reasons set forth in an Opinion issued this same day, it is hereby

              ORDERED that the motion [Dkt. No. 997] of claimants Alexander, Ekaterina,

and Lecia Lazarenko to reconsider the portion of the Court’s opinion of August 3, 2017, denying

them leave to plead an Eighth Amendment excessive fines affirmative defense is DENIED.

              SO ORDERED.




                                                            ________/s/_______________
                                                            PAUL L. FRIEDMAN
                                                            United States District Judge
DATE: April 4, 2018